DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Examiner’s Comment
Applicant’s arguments, see REMARKS, filed 15 DECEMBER 2021, with respect to the claim objections, the objection to the specification, the 112(b) rejections and the art rejections have been fully considered and are persuasive.  The claim objections, the objection to the specification, the 112(b) rejections and the art rejections has been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the REMARKS filed on 15 DECEMBER 2021, Applicant has amended the claims to further define the invention.  In addition, Claims 16-20 are new, which depend from existing claims.  
In the amendment to the claims, each of the independent claims to include new limitation of “at least two microfluidic devices embedded into a substrate such that an upper surface of each microfluidic device is exposed at a surface of the substrate while a remainder of each microfluidic device is surrounded by the substrate" and "the microfluidic channel comprising the upper surface of the substrate over which fluid flows to reach each of the microfluidic devices embedded in the substrate” as well as “wherein “wherein each microfluidic device is to receive fluid via the microfluidic channel and perfrom a different function involved in analyzing an analyte in the fluid”.  This limitation can be seen in Figures 4 and 5. 
The closest prior art of record is to JOHNSTON, WO 01/02093 A2, and MUIR, WO 20008/024319, that teaches most of the previously presented limitations, but the reference fails to teach or suggest the embedded limitation as required by the newly amended portion.  While JOHNSTON teaches the microfluidic apparatus/system/or analyzer, for flow of at least one fluid through at least one microstructured major surface as seen in Figures 2, but does not suggest the embedded structural limitation such that the devices embedded into a substrate such that an upper surface of each microfluidic device is exposed at a surface of the substrate while a remainder of each microfluidic device is surrounded by the substrate.  Neither MUIR, which teaches a microfluidic device, but also fails to teach or suggest the newly added limitations of the pending claims.  
However, while Examiner does not agree that the AHN reference does not teach the devices embedded into the substrate language, the AHN reference does not teach “wherein each device is to receive fluid …and perform a different function in analyzing an analyte in the fluid.”  As seen in Figure 3a-c of AHN, each of the channels at 344 are considered to be microfluidic device embedded in a substrate, Figure 3b-c, and the channel is considered to be the larger channel, Figure 3b-c, from ports 315 to 330, however, there is nothing in the disclosure of AHN which teaches the limitation of wherein each of 344 is to “perform a different function involved in analyzing an analyte in the fluid.”  This feature is not taught or suggested in AHN.  
Each of the newly added claims depend from the each of the independent claims directly or indirectly from each of the independent claims.  
In addition, as recited in Claim 7, the limitation of the devices embedded into a substrate such that an upper surface of each microfluidic device is exposed at a surface of the substrate while a remainder of each microfluidic device is surrounded by the substrate is also included, as well as 
Claim 12 includes similar allowable limitations directed towards the embedded microfluidic device 
Claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797